Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered July 18, 2006, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Having caused the death of his girlfriend’s eight-month-old
*1222son by shaking him and throwing him to the floor, defendant pleaded guilty to manslaughter in the first degree. County Court sentenced defendant in accordance with the plea agreement to a term of imprisonment of 15 years followed by five years of postrelease supervision. Defendant now appeals.
Defendant’s sole contention is that the sentence imposed was harsh and excessive. We disagree. Notwithstanding defendant’s apparent remorse and lack of a criminal history, we note the senseless and repugnant nature of the crime perpetrated on a helpless infant and find neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the lawful, agreed-upon sentence (see People v Smith, 41 AD3d 964, 967 [2007], lv denied 9 NY3d 881 [2007]; People v Mitchell, 289 AD2d 776, 780 [2001], lv denied 98 NY2d 653 [2002]). The judgment is therefore affirmed.
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.